 
Exhibit 10.9
 
EMPLOYMENT AGREEMENT



           THIS EMPLOYMENT AGREEMENT is made as of the 13th day of August, 2010


BETWEEN:
MICHAEL MULLARKEY,
978 Ponte Vedra Blvd.
Ponte Vedra Beach, FL 32082
(hereinafter referred to as the "Employee")


AND:


WORKSTREAM INC.,
a corporation incorporated under the laws of  Canada
(hereinafter referred to as the "Employer")


WHEREAS:


The Employee and the Employer are parties to that certain Employment Agreement
dated as of July 31, 2010 (the “Previous Employment Agreement”);


The Employee and the Employer desire to terminate the Previous Employment
Agreement and enter into a new Employment Agreement on the terms set forth
hereunder; and


The Employer wishes to employ the Employee initially as Executive Vice
President, Sales and Marketing, and the Employee wishes to serve the Employer in
such position, upon the terms and subject to the conditions herein contained.


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by each of the parties, the parties hereto, intending to
be legally bound, covenant and agree as follows:


1.
DEFINITIONS



In this Agreement, unless the context otherwise specifies or requires, the
following terms shall have the following meanings:
 
 
 

--------------------------------------------------------------------------------

 


 
1.1
"Agreement," "hereto," "herein," "hereof," "hereunder" and similar expressions
refer to this Agreement and not to any particular section or any particular
portion of this Agreement and includes all schedules attached to this Agreement;



 
1.2
"Court" shall mean a Court of competent jurisdiction;



 
1.3
"Parties" shall mean the parties to this Agreement and "Party" shall mean one of
the parties to this Agreement.



2.
EMPLOYMENT

 
 
2.1
The Employer agrees to employ the Employee, and the Employee agrees to act, as
Executive Vice President, Sales and Marketing of the Employer, or in such other
position as the Employer and the Employee may from time to time agree, upon the
terms and subject to the conditions set out in this Agreement.



 
2.2
The Employee specifically undertakes and agrees with the Employer that he shall
be responsible for the following:



 
2.2.1
for fulfilling the title and role of the Executive Vice President, Sales and
Marketing of the Employer, and for fulfilling the duties and responsibilities
typical of an Executive Vice President, Sales and Marketing; and



 
2.2.2
such other duties and responsibilities as may be reasonably required, as
determined by the Board of Directors of the Employer.



 
2.3
The Employee may perform such duties and responsibilities from a home office
located in Ponte Vedra Beach, Florida; provided, however, that he shall be
required to be present at the Company’s principal office from time to time as
circumstances require or as the Board of Directors shall reasonably request.



3.
TERM

 
 
3.1
The initial term of this Agreement shall be a period of three (3) years from the
date hereof (the “Initial Term”).  Unless written notice is given by either
party at least one hundred twenty (120) days before the end of the Initial Term
or any one (1) year

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
extension thereof (each, a “Renewal Term”) that it wishes this Agreement to
terminate at the end of the Initial Term or relevant Renewal Term, as the case
may be, this Agreement will be automatically extended by successive one year
Renewal Terms.  Any references herein to the “Term” shall include both the
Initial Term and any and all Renewal Terms.

 
4. 
REMUNERATION

 
 
4.1
In consideration of the Employee’s undertaking and the performance of the
obligations contained in this Agreement, the Employer shall, unless otherwise
agreed upon by all parties to this Agreement, pay and grant the following
remuneration to the Employee:



 
4.1.1
Base Salary.  The Employee shall be entitled to receive an initial base salary
of not less than $200,000 per year.  Such base salary shall be reviewed from
year to year and may be adjusted in the sole discretion of the Board of
Directors of the Employer (the “Board”) or the Compensation Committee of the
Board (the “Compensation Committee”).



 
4.1.2
Commissions.  In addition to the base salary specified in Section 4.1.1, the
Employee shall be entitled to receive commissions on Employer software
sales made by the Company resulting from the Employee’s and the Employee’s sales
team’s efforts on terms to be agreed upon by the Employer and the Employee and
to be set forth on Exhibit A hereto.  Such commissions shall be payable in
accordance with the Employer’s regular commission payment schedule.



 
4.1.3
Restricted Stock Units and Options.  In addition to the base salary and
commissions described in Sections 4.1.1 and 4.1.2 above, upon commencement of
his employment under this Agreement, the Employer shall grant to the Employee
8,139,519 Restricted Stock Units in the Employer (the “RSUs”) and options to
purchase 8,139,519 shares of the Employer’s Common Shares at a price of $.01977
per share (the “Options”), each under and subject to the terms of the Employer’s
Amended and Restated 2002

 
 
3

--------------------------------------------------------------------------------

 


 
 
2002 Stock Option Plan.  The RSUs and Options shall vest in equal quarterly
installments beginning on the three (3) month anniversary of the date of the
grant (which shall be the date of this Agreement), such that one-twelfth (1/12)
of the RSUs and Options vest on the three month anniversary of the date of grant
and one-twelfth (1/12) of the RSUs and Options vest on each subsequent
three-month anniversary date until all such RSUs and Options have vested;
provided, however, that in the event the Employee consummates a software sale to
a customer on behalf of the Employer that results in annual Software Revenue to
the Employer equal to or in excess of $1,000,000, then all such RSUs and Options
that have not yet vested in the fiscal year in which such software sale is
consummated shall vest and become immediately exercisable in full.  Upon
termination of this Agreement for any reason, the Employee will be entitled to
any RSUs and Options then vested.  In the event of a Change of Control (as
hereinafter defined), all of the Employee’s RSUs and Options then outstanding
shall vest and become immediately exercisable in full.  For purposes of this
Agreement, “Change of Control” shall mean (a) a merger or consolidation of the
Employer into or with, or any sale, transfer, exchange, conveyance or other
disposition of the Employer’s capital stock to, any other person or persons who
are not affiliates of the Employer in a single transaction or a series of
related transactions, in which the stockholders of the Employer immediately
prior to such related transaction or first of such series of transactions,
directly or indirectly possess less than fifty percent (50%) of the Employer’s
issued and outstanding voting capital stock immediately after such related
transaction or series of such transactions; or (b) a single transaction or
series of transactions pursuant to which a person or persons who are not
affiliates of the Employer acquire all or substantially all of the Employer’s
assets.  The Employer may withhold from any RSU grant or payment the amount
necessary to satisfy any federal, state, local or other withholding tax
requirements relating to such RSU grant or payment.  In connection therewith,
the Employer may withhold or receive Common Shares or other property and to make
cash payments in respect thereof in satisfaction of the Employee’s tax
obligations, and such tax obligations may be satisfied, in whole or in part, by
reducing a portion of the Common Shares to be received in connection with any
such award or payment in an amount equal to the minimum amount required to be
withheld.

 
 
4

--------------------------------------------------------------------------------

 
 
 
4.1.4
Bonus.  In connection with his entering into this Agreement, the Employee shall
receive a one-time bonus as follows: (a) $150,000 in cash payable in twelve (12)
equal monthly installments beginning on the five month anniversary of the date
of this Agreement; and (b) 7,587,249 fully vested and otherwise unrestricted
RSUs.  The Bonus set forth in this Section 4.1.4 shall be irrevocable, and the
Employee shall be entitled to, and the Employer shall pay, such bonus on the
terms set forth herein even upon termination of this Agreement for any reason.



5.
BENEFITS

 
 
 
5.1
In consideration of the Employee’s undertaking and the performance of the
obligations contained in this Agreement, the Employer shall, unless otherwise
agreed upon by both parties to this Agreement, pay and grant the following
benefits to the Employee:



 
 
5.1.1
Vacation.  The Employee shall be entitled to vacation time of four (4) weeks
each calendar year.  Such vacation time shall be used at times mutually
agreeable to the Employee and the Employer.  The Employee acknowledges that
unused vacation time may not be carried forward except in accordance with
standard Employer policy.



 
 
5.1.2
Other Benefits.  The Employee shall be entitled to participate in all benefit
programs that may be generally provided by the Employer from time to time to its
executive officers.  The Employer shall pay for family coverage premiums for the
Employee for health and dental (if any) insurance offered by the Employer. The
Employer shall pay for the Employee’s Life Insurance, STD/LTD premiums, or
similar benefit plans or programs

 
 
5

--------------------------------------------------------------------------------

 


 
 
 
that may then be generally offered from time to time to the Employer’s officers.

 
 
 
5.1.3
Expenses.  Employer shall reimburse the Employee for all reasonable and
necessary business expenses, including but not limited to travel and cellular
phone expenses, upon the presentation to the Employer of appropriate written
documentation and receipts.



6.
ATTENTION TO DUTIES

 
The Employee shall devote his whole working time and attention to the Employer
during the Term of this Agreement and will not engage in any other business
capacity or activity which, in the sole opinion of the Employer acting
reasonably, would hinder or interfere with the performance of the duties of the
Employee.


7.
CONFIDENTIALITY

 
The parties acknowledge that in carrying out his duties under this Agreement,
the Employee will have access to and become entrusted with confidential
information regarding the business plans and operations of the Employer,
computer systems and technology, unique methodology and other proprietary
information.  The Employee acknowledges that the right to maintain such detailed
confidential information constitutes a proprietary right, which the Employer is
entitled to protect.  Accordingly, the Employee shall not, during the Term of
this Agreement, or at any time thereafter, disclose any of such detailed
confidential information or trade secrets of the Employer to any person or
persons, firm, association or corporation, nor shall the Employee use the same
for any purpose, in either case, except on behalf of the
Employer.  Notwithstanding the foregoing, the obligations of the Employee in
this Section 7 shall not apply to confidential information (i) which at the date
hereof or thereafter becomes a matter of public knowledge without breach by the
Employee of this Agreement; (ii) which is obtained by the Employee from a
person, firm, or entity (other than the Employer or an affiliate of the
Employer) under circumstances permitting its use or disclosure to others; or
(iii) which is required to be disclosed pursuant to any applicable law or court
order.
 
 
6

--------------------------------------------------------------------------------

 


8.
OWNERSHIP OF INVENTIONS

 
 
 
8.1
The Employee shall promptly communicate and disclose to the Employer all
inventions, improvements, modifications, discoveries, designs, formulae, methods
and processes made, discovered or conceived by the Employee either alone or
jointly with others, during the period of his employment with the Employer,
providing the same relate to or are capable of being used by the corporation or
any affiliate thereof in the normal course of their businesses.



 
 
8.2
The Employee acknowledges and declares that all inventions, improvements,
modifications, discoveries, designs, formulae, methods, processes, as are
described in section 8.1 hereof, and all patents and patent applications
relating thereto are the property of the Employer and hereby assigns to the
Employer all of the right, title and interest of the Employee in any such
inventions, improvements, modifications, discoveries, designs, formulae, methods
and processes, and in any patents or patent applications relating thereto.  The
Employee shall, at the Employer’s expense, execute all instruments and documents
and do all such further acts and things as may be necessary or desirable, in the
Employer's opinion to carry out the provisions of this section.



9. 
TERMINATION

 
 
 
9.1
The Parties understand and agree that employment pursuant to this Agreement may
be terminated during the Term in the following manner in the specified
circumstances:



 
9.1.1
by the Employee without “good reason” (as defined below) on the giving of not
less than thirty (30) days prior written notice to the Employer, which the
Employer may waive, in whole or in part;



 
 
9.1.2
by the Employee for “good reason” on the giving of not less than thirty (30)
days prior written notice to the Employer, if the Employer has not reasonably
cured the event giving rise to the good reason by the end of such notice
period.  For purposes of this Agreement, “good reason” shall mean, absent the
Employee’s prior written consent: (i) the Employer’s failure to timely provide
the Employee with the salary and bonuses as set forth in

 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
Section 4 hereof or to provide benefits to the Employee in accordance with
Section 5 hereof; (ii) a material breach by the Employer of this Agreement;
(iii) the assignment to the Employee of duties or responsibilities that are
materially inconsistent with the Employee’s position with the Employer or a
material and significant diminution by the Employer in the Employee’s title,
responsibilities, authority or reporting structure; or (iv) failure of the
Employer to ensure that any successor or assign of the Employer agrees in
writing to be bound by the terms of this Agreement.  If the Employee terminates
his employment for good reason, he shall be entitled to the severance payments,
benefits and bonus installment payment to which he may be entitled as set forth
in Section 9.1.3 hereof;

 
 
 
9.1.3
by the Employer in its absolute discretion without “cause” (as defined below)
upon not less than thirty (30) days prior written notice to the Employee, in
which case the Employer shall pay the Employee (a) severance equal to his then
current salary for a period of six (6) months following the date of termination,
(b) the benefits provided for in Section 5.1.2 for a period ending on the
earlier of six (6) months after the effective date of termination or the date on
which the Employee obtains employment pursuant to which he receives comparable
benefits to those provided hereunder, (c) commissions earned pursuant to Section
4.1.2 but no yet paid, and (d) bonus installments not yet made pursuant to
Section 4.1.4.  The severance is to be payable in accordance with the Employer’s
normal payroll practice following the effective date of his termination of
employment.  In no event shall the Employee be required to seek other employment
or take any other action in order to mitigate the amounts payable to the
Employee under this Section 9.1 and, unless specifically provided hereunder,
such amounts shall not be reduced whether or not the Employee obtains employment
following termination of his employment hereunder;



 
 
9.1.4
by the Employer for “cause,” effective immediately upon written notice to the
Employee of such cause.  The Parties

 
 
8

--------------------------------------------------------------------------------

 
 
 
 
 
agree that for the purposes of this Agreement, “cause” shall mean the following,
as reasonably determined by the Employer in good faith:

 
 
9.1.4.1
any material breach of the provisions of this Agreement or of an established
written policy of the Employer after Employer has provided written notice to
Employee and a ten (10) day period to cure such breach, during which time the
Employee failed to cure such breach;



 
9.1.4.2
any intentional or grossly negligent disclosure of any confidential information,
as described in section 7 hereof, by the Employee;



 
9.1.4.3
in carrying out his duties hereunder, the Employee (i) has been grossly
negligent, or (ii) has committed willful gross misconduct, the result of which
is injurious to the Employer;



 
9.1.4.4
personal conduct on the Employee’s part which is of such a serious and
substantial nature that, as reasonably determined in good faith in the sole
discretion of the Employer, it would materially injure the reputation,
operations or financial condition of the Employer;



 
9.1.4.5
misconduct involving fraud, dishonesty, or illegality with respect to the
Employer; or



 
9.1.4.6
being convicted of a felony or crime of moral turpitude.



 
 
9.2
The Parties understand and agree that the giving of notice or the payment of
termination pay, and severance pay, as required by the Employer to the Employee
on termination shall not prevent the Employer from alleging cause for the
termination.

 
 
9

--------------------------------------------------------------------------------

 
 
 
9.3
The Employee authorizes the Employer to deduct from any payment any amounts
properly owed to the Employer by the Employee by reason of advances, loans or in
recommence for damages to or loss of the Employer's property and equipment, save
only that this provision shall be applied so as not to conflict with any
applicable law or legislation.

 
10.
RESULTS OF TERMINATION

 
 
 
10.1
If this Agreement is terminated by the Employee without good reason or by the
Employer for cause, as described in Sections 9.1.1 and 9.1.4 hereof,
respectively, the Employee shall be entitled to receive his remuneration to the
date of such termination and reimbursement of expenses as provided in Section
5.1.3, any bonus installments not yet made under Section 4.1.4 and any and all
vacation pay and commissions earned to date, if any, and no other amounts.



 
 
10.2
If this Agreement is terminated upon written notice as described in Sections
9.1.2, and 9.1.3 hereof, the Employer shall pay to the Employee to the end of
the notice period his salary and at the end of the date terminating the notice
provision, the Employer shall pay to the Employee reimbursement for expenses as
provided in Section 5.1.3 and vacation pay equivalent and any other monies due
under applicable United States federal or state law, as well as any and all
amounts to which he may be entitled pursuant to sections 9.1.2 or 9.1.3.



 
 
10.3
As a condition to the Employer’s obligation to pay any such amounts to which he
may be entitled pursuant to sections 9.1.2 or 9.1.3, the Employer may require
the Employee to execute a Release and Settlement Agreement waiving all known or
unknown claims against the Employer, in a form and substance requested by the
Employer in its sole discretion.



 
10.4
The Employee authorizes the Employer to deduct from any payment any amounts
properly owed to the Employer by the Employee by reason of advances, loans or in
recommence for damages to or loss of the Employer's property and equipment,

 
 
10

--------------------------------------------------------------------------------

 
 
 
 
 save only that this provision shall be applied so as not to conflict with any
applicable law or legislation.

 
11.
NON-COMPETITION AND NON-SOLICITATION

 
 
11.1
The Employee shall not, while employed by the Employer and for six (6) months
thereafter, do any of the following, directly or indirectly, without the prior
written consent of the Employer in its sole discretion:



 
11.1.1
engage or participate, directly or indirectly, in any business activity
competitive with any Line of Business of the Employer at the time the employment
is terminated.  For purposes of this Agreement, the term “Line of Business”
means any product of the Employer which generates or has generated 15% or more
of the Employer’s revenues during the one (1) year period prior to the effective
date of termination; or



 
11.1.2
become interested (as owner, stockholder, lender, partner, co-venturer,
director, officer, employee, agent, consultant or otherwise) in any portion of
the business of any person, firm, corporation, association or other entity where
such business is competitive with any Line of Business as defined in Section
11.1.1; provided, however, that notwithstanding the foregoing, the Employee may
own not more than five percent (5%) of the outstanding securities of a company
whose securities are publicly traded.



 
11.2
The Employee shall not, while employed by the Employer and for two (2) years
thereafter, do any of the following, directly or indirectly, without the prior
written consent of the Employer in its sole discretion:



 
11.2.1
solicit, call on or transact or engage in any direct or direct business
activity, for a purpose competitive with the Business, with any (i) customer
with whom the Employer or its affiliates shall have dealt at any time preceding
the termination of the Employee’s employment, or (ii) independent contractor or
supplier with which the Employer or its affiliates shall have dealt at any time

 
 
11

--------------------------------------------------------------------------------

 
 
 
 
during the one (1) year period preceding the termination of the Employee’s
employment; or

 
 
11.2.2
influence or attempt to influence any then current or prospective supplier,
customer or independent contractor of the Employer or its affiliates to
terminate or modify any written or oral agreement or business relationship with
the Employer or such affiliate; or



 
11.2.3
influence or attempt to influence any person either (i) to terminate or modify
an employment, consulting or other arrangement with the Employer or its
affiliates, or (ii) to employ or retain, or arrange to have any other person or
entity employ or retain, any person who is then or has been employed or retained
by the Employer or its affiliates as an employee or consultant of the Employer
at any time during the one (1) year period immediately preceding the termination
of the Employee’s employment.



 
11.3
The Employee acknowledges that he has carefully read and considered the
provisions of this Section 11.  The Employee acknowledges that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the Business, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits in connection with the payment by
the Employer of the compensation set forth herein to justify such restrictions,
which restrictions the Employee does not believe would prevent him from earning
a living in businesses that are not competitive with the Business and without
otherwise violating the restrictions set forth herein.



12.
MEDIATION/ARBITRATION

 
 
 
12.1
Should any dispute or disagreement of any kind arise at any time: (a) regarding
the rights and liabilities of the Parties hereof or with respect to the
interpretation, validity, construction, meaning, performance, effect or
application of this Agreement, as amended from time to time; or (b) between the
Employer and the Employee, the Parties agree that good faith negotiations shall
take place between the Employer and the Employee.  If such good faith
negotiations have not resolved the dispute or disagreement within a reasonable
period of time, either Party may request mediation between the Parties, or
either Party may refer the dispute or disagreement directly to arbitration
without going to mediation.



 
12

--------------------------------------------------------------------------------

 
 
 
 
12.2
The mediator shall be agreed upon by the both Parties.  In the event that the
Parties are unable to agree upon the mediator, the dispute or disagreement shall
be referred to arbitration in accordance with this Section.



 
 
12.3
All discussions before the mediator shall be non-binding, confidential and
without prejudice to the position of either Party.  The Parties agree that if
the mediation process does not result in a satisfactory solution of the dispute
or disagreement after the lesser of either: (a) ten (10) hours of mediation, or
(b) thirty (30) days from the commencement of the mediation, then either Party
may refer the dispute or disagreement to arbitration pursuant to the provisions
of the American Arbitration Association's National Rules for the Resolution of
Employment Disputes in effect at the time of the arbitration demand, in
accordance with the following:



 
 
12.3.1
the reference to arbitration shall be to one (1) arbitrator.



 
 
12.3.2
any such arbitration shall be held in the city of Orlando, Florida.  The
arbitration shall be completely private.  The arbitrator shall fix the
appropriate procedures which may include discovery, an oral hearing(s) and any
other procedures the arbitrator deems appropriate.  The issue or issues to be
decided by the arbitrator shall be defined in an arbitration agreement filed on
consent by the aggrieved Party.  In the event the Parties to the arbitration
shall be unable to agree upon the issue or issues to be decided by the
arbitrator in any arbitration pursuant to this paragraph, the arbitrator shall
have jurisdiction to determine the issue or issues to be so decided.  The
Parties shall do all such acts and things as are necessary to enable the
arbitrator to make a proper finding respecting the matters in issue.  The
arbitrator may order interest on any award and the arbitrator may award costs,
including attorneys’ fees, to either Party, provided that such award is
permitted by the applicable law governing the underlying claim.  In the absence
of any award of costs, each of the Parties shall bear their own costs, including
attorneys’ fees, of any arbitration pursuant to this paragraph and one-half of
the cost of the arbitrator.  The arbitrator shall be strictly bound by
applicable legal principles and the general nature of this Agreement in
rendering his or her decision.

 
 
13

--------------------------------------------------------------------------------

 
 
 
 
12.3.3
The Parties agree that good faith negotiations, mediation and arbitration shall
all be without recourse to the Courts.  The award of the arbitrator shall be
final and binding, except that either Party may appeal an arbitration award to
the Courts on a question of law.  Judgment upon the award rendered by the
arbitrator may be entered in any Court having jurisdiction.



13.
RIGHT TO INJUNCTIVE RELIEF

 
As a violation by the Employee of the provisions of Sections 7, 8 and 11 hereof
could cause irreparable injury to the Employer and there is no adequate remedy
at law for such violation, the Employer shall have the right, in addition to any
other remedies available to it at law or in equity, to enjoin the Employee in a
court of equity from violating such provisions.  The provisions of Sections 7, 8
and 11 hereof shall survive the termination of this Agreement.


14.
ASSIGNMENT OF RIGHTS

 
The rights and obligations which accrue to the Employer under this Agreement
shall automatically inure to the benefit of and be binding on its successors and
assigns, whether by operation of law or otherwise. The rights of the Employee
under this Agreement are not assignable or transferable in any manner, except
that any accrued salary or bonus, vested options or other benefits shall be
provided to the Employee’s heirs, beneficiaries or estate, or trustee under any
trust set up by and for Employee.


15.
INDEMNIFICATION

 
The Employer agrees to maintain reasonably sufficient liability insurance and to
fully indemnify and defend the Employee, during and after the Term, against all
claims, liabilities, costs, attorneys’ fees, settlement payments and damages
against the employee arising from the Employee’s good faith actions taken in the
performance of the Employee’s duties as provided in the By-Laws of the Employer.


16.
CURRENCY

 
All dollar amounts referred to in this Agreement shall be denominated in United
States funds.
 
 
14

--------------------------------------------------------------------------------

 


17.
AMENDMENT OF AGREEMENT

 
This Agreement may be altered or amended at any time only by the mutual consent
in writing of the Parties hereto.


18.
TIME OF ESSENCE

       
Time shall be of the essence hereof.


19.
GOVERNING LAW

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the principles of conflicts of laws of
any jurisdiction.


20.
HEADINGS

 
The headings appearing throughout this Agreement are inserted for convenience
only and form no part of the Agreement.


21.
SEVERABILITY

 
The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision hereof and any such
invalid or unenforceable provision will be deemed to be severable.


22.
WAIVER AND RELEASE; ENTIRE AGREEMENT

 
The Employee and Employer hereby agree that the Previous Employment Agreement is
hereby terminated in its entirety and of no further force and effect, and
neither party hereto has any further rights or obligations thereunder.  The
Employee hereby agrees to waive any and all rights he may have under the
Previous Employment Agreement, including bonuses, severance or other payments to
which he may be entitled thereunder.  The Employee hereby releases the Employer
for any and all claims he may have arising under or with respect to the Previous
Employment Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior and contemporaneous agreements,
understandings and discussions, whether oral or written, and there are no other
warranties, agreements or representations between the parties except as
expressly set forth herein.


23.
AGREEMENT BINDING

 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective personal representatives, executors, administrators,
successors and assigns.


24.
INDEPENDENT LEGAL ADVICE

 
The Employee acknowledges that he has read and understands the Agreement and
acknowledges that he has had the opportunity to obtain independent legal advice
regarding the terms of the Agreement and their legal consequences.


25.
SURVIVAL

 
In the event this Agreement terminates for any reason, Sections 7, 8, 9, 10, 11,
13, 15 and 19 hereof shall survive to the extent necessary to give full effect
to their terms.
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed by the Parties hereto as of
the date first set forth above.


SIGNED, SEALED & DELIVERED


 

     
Witness
 
Michael Mullarkey
                   
WORKSTREAM INC.
           
By:
     
Name:
 
   
Title:
 



PHILADELPHIA\5686397\7  120037.000
 
 
16